Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
This office action is in response to applicant’s reply filed 5/25/22 entered with the RCE filed 7/26/22. New and amended Claims 1-19 are pending. 
Regarding the previous claim objection, this has been remedied by the amendment to Claim 17.
Regarding the previous 112 rejections, these have been remedied by the claim amendments.
Regarding the previous prior art rejections under 103, applicant argues against the use of Wagner’s cited “crankcase housing” as being applicable (p. 9-11):
(begin excerpt/)

    PNG
    media_image1.png
    250
    832
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    788
    892
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    330
    838
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    706
    824
    media_image4.png
    Greyscale

(/end excerpt)
Applicant’s arguments have been fully considered but are not persuasive. Examiner notes that the drawing submitted by applicant is in black and white so any reference by applicant to a particularly colored sections cannot be considered. Examiner also notes that the previous office action for the Claim 1 rejection for example did not cite only part 50 for the “crankcase housing” as put forth applicant in their arguments but also included other parts including  “…each end 42a…” (p. 7, office action mailed 3/28/22). For the pending claims, applicant in the amended Claim 1 recites “…a crankcase housing a first enclosing side at a first end of the crankcase housing and a second enclosing side at a second end of the crankcase housing…”. Support appears in applicant’s specification at p. 4, lines 18-22 for example:
(begin excerpt/):

    PNG
    media_image5.png
    166
    688
    media_image5.png
    Greyscale

(/end excerpt)
In applicant’s figures, the first end 16 and first side 20 along with the second end 18 and second side 22 are shown in Figs. 1, 3, 5, and 7 for example:

    PNG
    media_image6.png
    648
    780
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    612
    894
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    632
    688
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    570
    674
    media_image9.png
    Greyscale

In the Wagner reference, the cited end pieces 42a constituting part of the crankcase housing are arranged analogous to the instant invention’s ends:

    PNG
    media_image10.png
    903
    791
    media_image10.png
    Greyscale

Wagner teaches rods (42b), with rods 42b in apertures 43 in ends 42a, which is part of the crankcase housing. Once these rods 42b are modified, either by the Plumb reference or engineering expediency, the claimed invention, as claimed in Claim 1 for example, is rendered obvious. Accordingly, Wagner continues to teach the amended claim language, as cited. 
Applicant’s argument “It is very clear from Figure 2 that the rods 42a are not affixed to the crankcase housing at all” is not persuasive, as shown in the annotated Fig. 2 above of the cited parts. Moreover parts 42a are affixed to parts 50 in Wagner, as shown in Fig. 2. The parts are all in the same pump assembly and fixed together. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., some more particular definition of “affixed”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s argument “Moreover, Wagner separately identifies frame 42 (of which the ribs 42a are a part) and the crankcase housing 50, so these cannot be equated. In this vein, as noted above, the rods of Wagner and the claimed hollow torsion tubes of Applicant serve different purposes. For these reasons, the claimed enclosing sides of the crankcase housing cannot be equated to ribs 42a of Wagner.” are likewise unpersuasive as it is improper to import claim limitations from the specification (MPEP 2111.01, II). The claimed invention is being treated, not the disclosure of the specification. Wagner referring to parts in a different manner than applicant does not disqualify its teachings in some manner, as argued by applicant; the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., some more particular definition of “crankcase housing”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The cited parts of Wagner continue to teach the claimed parts of the instant invention. 
Applicant’s similar arguments (p. 11) regarding Claims 8, 13, and 19 are likewise unpersuasive for the same reasons.
Regarding applicant’s further arguments concerning the engineering expediency, applicant argues (p. 11-12):
(begin excerpt/)

    PNG
    media_image11.png
    330
    666
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    426
    658
    media_image12.png
    Greyscale

(/end excerpt)
Applicant’s arguments are fully considered but are unpersuasive. Applicant’s arguments mirror  prior arguments previously addressed (in the previous office action mailed 3/28/22, p. 3-4 for example). Weight savings are a known advantage. Example patents that address weight savings include US 10830029, US 8376723, and US 2304992. Additionally, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01 (c), II). 
Regarding applicant’s further arguments concerning the 103 combination of Wagner and Plumb, applicant argues (p. 12):
(begin excerpt/)

    PNG
    media_image13.png
    370
    668
    media_image13.png
    Greyscale

(/end excerpt)
Applicant’s arguments are fully considered but are unpersuasive. As previously addressed (in the previous office action mailed 3/28/22, p. 4 for example), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wagner teaches rods (42b), with rods 42b in apertures 43 in ends 42a, which is part of the crankcase housing. Plumb teaches lubrication through hollow tubes 71. Wagner continues teach the crankcase housing as currently claimed and Plumb continues to provide a teaching of hollow tubes.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered with the RCE filed 7/26/22.

Claim Objections
Claims 1-12, 16-19 are objected to because of the following informalities:  
a. 	In Claim 1, line 10, “and second enclosing side” should read “and --the-- second enclosing side”.
b. 	In Claim 1, the recitation in the last line of “the hollow tube” is believed should be “the hollow --torsion-- tube” to agree with the earlier recitation in the claim. 
c.	In Claim 8, line 1 is repetitive “A hydraulic fracturing pump of a hydraulic fracturing pump”; deletion of “of a hydraulic fracturing pump” would overcome this objection.
d. 	In Claim 8, line 10, “and second enclosing side” should read “and --the-- second enclosing side”.
e. 	In Claim 8, line 23 “and second” should read “and --the-- second”.
f. 	Claim 18, line 3 recites “and second end” when this should read “and --the-- second end”.
g. 	Claim 19 lacks a period (MPEP 608.01(m)).  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2017/0370524, on applicant’s IDS) in view of an engineering expediency.
Regarding Claim 1, Wagner teaches
A hydraulic fracturing pump comprising: 
a crankcase housing (with 14, each end 42a, 50, 52 annotated below, Figs. 1-7) having a first enclosing side at a first end of the crankcase housing (towards one of end 42a) and a second enclosing side at a second end of the crankcase housing (towards other one of end 42a), an upper surface (ex. top of Fig. 1) extending between the first and second enclosing sides and a base (ex. bottom of Fig. 1; alternatively attached to 68) thereby defining a crankcase interior, the crankcase housing formed along a crankcase axis extending between the two ends, the crankcase housing further having a plurality of crosshead apertures (40) formed in the crankcase housing, each crosshead aperture formed about a crosshead axis that is generally perpendicular to the crankcase axis; 
a plurality of ribs (interior ribs 42a between ends 42a, example annotation earlier in this office action) within the crankcase housing between the two ends and spaced apart from the first enclosing side and the second enclosing side of the crankcase housing, each rib generally perpendicular to the crankcase axis and each rib having at least a first rod aperture (43, ex. Fig. 2a) and a second rod aperture (43) formed therein and further having a crankshaft aperture (43a) formed therein, each crankshaft aperture generally coaxially with the crankcase axis; 
a crankshaft (26) extending along the crankcase axis and passing through the crankshaft aperture formed in each of the plurality of ribs; and 
at least two rods (42b) each rod having a first end and a second end with the first end affixed to the crankcase housing first enclosing side and the second end affixed to the crankcase housing second enclosing side, the rods positioned within the crankcase interior of the crankcase housing and between the crankcase axis and the upper surface, each rod intersecting a plurality of ribs, passing through a torsion tube aperture of each rib (ex. Fig. 2) and affixed to at least a portion of the ribs through which the rod passes.

    PNG
    media_image14.png
    906
    1051
    media_image14.png
    Greyscale

Wagner does not teach
each rib having at least a first torsion tube aperture and a second torsion tube aperture formed therein
at least two hollow torsion tubes each hollow torsion tube having a first end and a second end with the first end of each hollow torsion tube affixed to the crankcase housing first enclosing side and the second end of each hollow torsion tube affixed to the crankcase housing second enclosing side, the hollow torsion tubes positioned within the crankcase interior of the crankcase housing and between the crankcase axis and the upper surface, each hollow torsion tube intersecting a plurality of ribs, passing through a torsion tube aperture of each rib and affixed to at least a portion of the ribs through which the hollow tube passes.
Wagner does not refer to the rods 42b as tubes. Instead these appear to be solid rods. However using hollow tubes in place of rods would allow for a weight savings while allowing for the retention of the rods strength. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rods of Wagner to be tubes in order to provide a weight savings while retaining structural strength. The remainder of the claim language is met once the modification takes place.
Regarding Claim 2,
wherein the hollow torsion tubes are positioned adjacent the crankshaft (ex. Figs. 2, 2a).
Regarding Claim 3,
wherein at least a portion of the hollow torsion tubes are positioned within the crankcase housing between the crankshaft and the upper surface (ex. Fig. 2a).
Regarding Claim 4,
wherein each hollow torsion tube is attached to the plurality of ribs (ex. Fig. 2).
Regarding Claim 5,
wherein each hollow torsion tube is welded to a plurality of ribs (ex. [037]).
Regarding Claim 7,
further comprising a plurality of piston arms (34) spaced apart from one another along the crankshaft; and a corresponding plurality of crossheads (36); wherein each piston arm pivotally coupled to the crankshaft at a first end of piston arm, and each piston arm pivotally coupled to a crosshead at a second end of the piston arm, each crosshead reciprocal along a crosshead axis (Figs. 1 and 2).
Regarding Claim 16,
wherein the first enclosing side and the second enclosing side are each generally perpendicular to the crankcase axis and each enclosing side has at least a first torsion tube aperture (one of 43 in either one of end 42a) and a second torsion tube aperture (another of 43 in one of end 42a) formed in each enclosing side, wherein one of the at least two torsion tubes extends from each aperture.
Regarding Claim 17, 
wherein each of the first end and second end of each of the at least two hollow torsion tubes is welded (ex. [037]) to an enclosing side of the crankcase housing.
Regarding Claim 19, 
wherein the one or more hollow torsion tubes (42b as modified) comprises a plurality of hollow torsion tubes positioned within the crankcase interior, each of the plurality of hollow torsion tubes extending from the first enclosing side to the second enclosing side (ex. Fig. 2), the hydraulic fracturing pump further comprising a plurality of apertures (43) formed in each enclosing side of the crankcase and corresponding to the plurality of hollow torsion tubes, wherein each of the plurality of hollow torsion tubes extends from a separate one of the plurality of apertures in the first enclosing side to a separate one of the plurality of apertures in the second enclosing side (ex. Fig. 2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner as applied to claim 1 above, and further in view of Byrne et al. (US 10352321, on applicant’s IDS).
Regarding Claim 6, Wagner teaches the invention substantially as claimed except for
further comprising an additional torsion tube within the crankcase interior and extending between the first end and the second end adjacent the base, the additional torsion tube being an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source.
While Wagner teaches an additional torsion tube (58, [045-047]) extending between the first end and the second end adjacent the base, the additional torsion tube being an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (62), Wagner does not teach the current claim language. 
Byrne teaches
for a hydraulic fracturing pump,
further comprising an additional torsion tube (annotations below, Figs. 2, 3a, 3b, see also Col. 7, line 60-Col. 12, line 62) within the crankcase interior and extending between the first end and the second end adjacent the base, the additional torsion tube being an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (either 77 or 79, Figs. 3a or 3b)


    PNG
    media_image15.png
    867
    1240
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    604
    958
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    897
    1055
    media_image17.png
    Greyscale


Since both references are directed to hydraulic pumps with oil lubrication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Wagner to include an additional of torsion tube as oil distribution tube with another oil source as taught by Byrne in order to provide a second oil source while providing further lubrication of both the top and bottom of the crossheads. This increases lubrication to prevent friction while also providing a failsafe option of fluid supply (ex. Col. 12, lines 17-39). 

Claims 8-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of an engineering expediency and Byrne.
Regarding Claim 8, Wagner teaches
A hydraulic fracturing pump of a hydraulic fracturing pump, the hydraulic fracturing pump comprising: 
a crankcase housing (with 14, each end 42a, 50, 52, annotated below, Figs. 1-7) having a first enclosing side at a first end of the crankcase housing (towards one of end 42a) and a second enclosing side at a second end of the crankcase housing (towards other one of 42a), an upper surface (ex. top of Fig. 1) extending between the first and second sides and a base (ex. bottom of Fig. 1; alternatively attached to 68) thereby defining a crankcase interior, the crankcase housing formed along a crankcase axis (for 26) extending between the two ends, the crankcase housing further having a plurality of crosshead apertures (40) formed in the crankcase housing, each crosshead aperture formed about a crosshead axis that is generally perpendicular to the crankcase axis; 
a plurality of ribs (interior ribs 42a between ends 42a, example annotation earlier in this office action) within the crankcase housing between the two ends and spaced apart from the first enclosing side and second enclosing side of the crankcase housing, each rib generally perpendicular to the crankcase axis and parallel with the crosshead axis, each rib having at least a first rod aperture (43, ex. Fig. 2a) formed therein and each rib further having a crankshaft aperture (43a) formed therein, each crankshaft aperture generally coaxially with the crankcase axis; 
one or more rods (42b), each rod having a first end and a second end with the first end of each rod affixed to the crankcase housing first enclosing side and the second end of each rod affixed to the crankcase housing second enclosing side, the rods positioned within the crankcase interior and between the two ends of the crankcase housing and between the crankcase axis and the upper surface of the crankcase housing, each rod intersecting a plurality of ribs, passing through a torsion tube aperture of each rib (ex. Fig. 2), wherein each rod is affixed to each of the plurality of ribs; and 
an additional torsion tube (58, [045-047], ex. Figs. 4-7) having a first end and a second end with the first end of the additional torsion tube affixed to the first enclosing side of the crankcase housing and second end of the additional torsion tube affixed to the second enclosing side of the crankcase housing, the additional torsion tube positioned between the two ends of the crankcase housing, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures (64) formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (62).

    PNG
    media_image14.png
    906
    1051
    media_image14.png
    Greyscale

Wagner does not teach
each rib having at least a first torsion tube aperture formed therein,
one or more hollow torsion tubes, each hollow torsion tube having a first end and a second end with the first end of each hollow torsion tube affixed to the crankcase housing first enclosing side and the second end affixed to the crankcase housing second enclosing side, the hollow torsion tubes positioned within the crankcase interior and between the two ends of the crankcase housing and between the crankcase axis and the upper surface of the crankcase housing, each hollow torsion tube intersecting a plurality of ribs, passing through a torsion tube aperture of each rib, wherein each hollow torsion tube is affixed to each of the plurality of ribs; and 
the additional torsion tube positioned within the crankcase interior defined between the two ends of the crankcase housing.
Byrne teaches
for a hydraulic fracturing pump,
further comprising an additional torsion tube (annotations below, Figs. 2, 3a, 3b, see also Col. 7, line 60-Col. 12, line 62) within the crankcase interior and extending between the first end and the second end adjacent the base, the additional torsion tube being an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (either 77 or 79, Figs. 3a or 3b)

    PNG
    media_image15.png
    867
    1240
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    604
    958
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    897
    1055
    media_image17.png
    Greyscale


Wagner does not refer to the rods 42b as tubes. Instead these appear to be solid rods. However using hollow tubes in place of rods would allow for a weight savings while allowing for the retention of the rods strength. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rods of Wagner to be tubes in order to provide a weight savings while retaining structural strength.
Since both Wagner and Byrne references are directed to hydraulic pumps with oil lubrication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Wagner to include an additional torsion tube as an oil distribution tube with another oil source as taught by Byrne in order to provide a second oil source while providing further lubrication of both the top and bottom of the crossheads. This increases lubrication to prevent friction while also providing a failsafe option of fluid supply (ex. Col. 12, lines 17-39). The remainder of the claim language is met once the modification takes place.
Regarding Claim 9,
wherein the one or more hollow torsion tubes comprises a plurality of hollow torsion tubes (Wagner 42b, as modified above) positioned within the crankcase interior between the two ends of the crankcase housing, each of the plurality of hollow torsion tubes extending from the first enclosing side to the second enclosing side.
Regarding Claim 10,
wherein each of the plurality of hollow torsion tubes has a circular cross-section (Wagner 42b, as modified above).
Regarding Claim 11,
further comprising a crankshaft (26) extending within the crankcase interior defined between the two ends of the crankcase housing along the crankcase axis; a plurality of piston arms (34) spaced apart from one another along the crankshaft; and a corresponding plurality of crossheads (36); a crosshead extension rod (with 38) fastened to each crosshead and extending through a crosshead aperture; wherein each piston arm pivotally coupled to the crankshaft at a first end of piston arm, and each piston arm pivotally coupled to a crosshead at a second end of the piston arm, each crosshead reciprocal along a crosshead axis (Figs. 1, 2).
Regarding Claim 12,
wherein the crosshead aperture is formed in a rod seal plate (as annotated below) adjacent the crosshead.

    PNG
    media_image18.png
    734
    387
    media_image18.png
    Greyscale

Regarding Claim 13, Wagner teaches
A hydraulic fracturing pump comprising: 
a crankcase housing (with 14, each end 42a, 50, 52, annotated below, Figs. 1-7) having a first enclosing side at a first end of the crankcase housing (towards one of end 42a) and a second enclosing side at a second end of the crankcase housing (towards other one of 42a), an upper surface (ex. top of Fig. 1) extending between the first and second enclosing sides and a base (ex. bottom of Fig. 1; alternatively attached to 68), wherein the first enclosing side and the second enclosing side are each generally perpendicular to the crankcase axis and each enclosing side has at least a first rod aperture and a second rod aperture formed therein, the crankcase housing formed along a crankcase axis extending between the two ends, the crankcase housing further having a crosshead aperture (with 40) formed in the crankcase housing, the crosshead aperture formed about a crosshead axis that is generally perpendicular to the crankcase axis; 
a plurality of ribs (42a) within the crankcase housing between the two ends, each rib generally perpendicular to the crankcase axis and each rib having at least a first rod aperture (43, ex. Fig. 2) and a second rod aperture (43) formed therein and further having a crankshaft aperture (43a) formed therein, each crankshaft aperture generally coaxially with the crankcase axis; 
a crankshaft (26) extending along the crankcase axis; 
a piston arm (34) pivotally coupled to the crankshaft at a first end of piston arm, the piston arm pivotally coupled to a crosshead (36) at a second end of the piston arm, the crosshead reciprocal along the crosshead axis; 
at least two rods (42b) each rod having a first end and a second end with the first end affixed to and extending from an aperture in the crankcase housing first enclosing side and the second end affixed to and extending from an aperture in the crankcase housing second enclosing side, the rods positioned between the two ends of the crankcase housing and between the crankcase axis and the upper surface, each rod intersecting a plurality of ribs, passing through a rod aperture of each rib (ex. Fig. 2), wherein each rod is attached to each of the plurality of ribs; and 
an additional hollow torsion tube (58, [045-047], ex. Figs. 4-7) having a first end and a second end with the first end affixed to and extending from the first enclosing side and second end affixed to and extending from the second enclosing side, the additional torsion tube between the first enclosing side and the enclosing second side of the crankcase housing and substantially parallel with the crankcase axis, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures (64) formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (62).

    PNG
    media_image14.png
    906
    1051
    media_image14.png
    Greyscale

Wagner does not teach
each enclosing side has at least a first torsion tube aperture and a second torsion tube aperture formed therein,
each rib generally perpendicular to the crankcase axis and each rib having at least a first torsion tube aperture and a second torsion tube aperture formed therein
at least two hollow torsion tubes, each torsion tube having a first end and a second end with the first enclosing end affixed to and extending from an aperture in the crankcase housing first side and the second end affixed to and extending from an aperture in the crankcase housing second enclosing side, the hollow torsion tubes positioned between the two ends of the crankcase housing and between the crankcase axis and the upper surface, each torsion tube intersecting a plurality of ribs, passing through a torsion tube aperture of each rib, wherein each torsion tube is attached to each of the plurality of ribs; and
an additional hollow torsion tube having a first end and a second end with the first end affixed to and extending from an aperture in the first enclosing side and second end affixed to and extending from an aperture in the second enclosing side, the additional torsion tube positioned within the crankcase interior between the first enclosing side and the second enclosing side of the crankcase housing and substantially parallel with the crankcase axis, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source. 
Byrne teaches
for a hydraulic fracturing pump,
an additional hollow torsion tube (annotations below, Figs. 2, 3a or 3b, see also Col. 7, line 60-Col. 12, line 62) having a first end and a second end with the first end affixed to and extending from an aperture in the first side and second end affixed to and extending from an aperture in the second side (Figs. 2a, 2c), the additional torsion tube positioned within the crankcase interior between the first side and the second side of the crankcase housing and substantially parallel with the crankcase axis, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (either 77 or 79, Figs. 3a or 3b).

    PNG
    media_image15.png
    867
    1240
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    604
    958
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    897
    1055
    media_image17.png
    Greyscale


Wagner does not refer to the rods 42b as tubes. Instead these appear to be solid rods. However using hollow tubes in place of rods would allow for a weight savings while allowing for the retention of the rods strength. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rods of Wagner to be tubes in order to provide a weight savings while retaining structural strength.
Since both Wagner and Byrne references are directed to hydraulic pumps with oil lubrication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Wagner to include an additional of torsion tube as oil distribution tube with another oil source as taught by Byrne in order to provide a second oil source while providing further lubrication of both the top and bottom of the crossheads. This increases lubrication to prevent friction while also providing a failsafe option of fluid supply (ex. Col. 12, lines 17-39).  The remainder of the claim language is met once the modification takes place.
Regarding Claim 14,
wherein the at least two hollow torsion tubes (Wagner 42b as modified above) comprise a plurality of hollow torsion tubes (Wagner 42b as modified above) positioned within the crankcase interior between the two ends of the crankcase housing, each of the plurality of hollow torsion tubes extending from the first enclosing side to the second enclosing side of the crankcase housing and passing through a plurality of ribs and each of the plurality of hollow torsion tubes welded ([037]) to the plurality of ribs through which the torsion tube passes.
Regarding Claim 15,
wherein the crosshead aperture is formed in a rod seal plate (as annotated below) adjacent the crosshead.

    PNG
    media_image18.png
    734
    387
    media_image18.png
    Greyscale

Regarding Claim 18,
wherein the first end of each of the one or more hollow torsion tubes is welded (ex. [037]) to the first enclosing side of the crankcase housing and second end of each of the one or more hollow torsion tubes is welded (ex. [037]) to the second enclosing side of the crankcase housing. 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2017/0370524, on applicant’s IDS) in view of Plumb (US 2237113).
Regarding Claim 1, Wagner teaches
A hydraulic fracturing pump comprising: 
a crankcase housing (with 14, each end 42a, 50, 52 annotated below, Figs. 1-7) having a first enclosing side at a first end of the crankcase housing (towards one of end 42a) and a second enclosing side at a second end of the crankcase housing (towards other one of end 42a), an upper surface (ex. top of Fig. 1) extending between the first and second enclosing sides and a base (ex. bottom of Fig. 1; alternatively attached to 68) thereby defining a crankcase interior, the crankcase housing formed along a crankcase axis extending between the two ends, the crankcase housing further having a plurality of crosshead apertures (40) formed in the crankcase housing, each crosshead aperture formed about a crosshead axis that is generally perpendicular to the crankcase axis; 
a plurality of ribs (interior ribs 42a between ends 42a, example annotation earlier in this office action) within the crankcase housing between the two ends and spaced apart from the first enclosing side and the second enclosing side of the crankcase housing, each rib generally perpendicular to the crankcase axis and each rib having at least a first rod aperture (43, ex. Fig. 2a) and a second rod aperture (43) formed therein and further having a crankshaft aperture (43a) formed therein, each crankshaft aperture generally coaxially with the crankcase axis; 
a crankshaft (26) extending along the crankcase axis and passing through the crankshaft aperture formed in each of the plurality of ribs; and 
at least two rods (42b) each rod having a first end and a second end with the first end affixed to the crankcase housing first enclosing side and the second end affixed to the crankcase housing second enclosing side, the rods positioned within the crankcase interior of the crankcase housing and between the crankcase axis and the upper surface, each rod intersecting a plurality of ribs, passing through a torsion tube aperture of each rib (ex. Fig. 2) and affixed to at least a portion of the ribs through which the rod passes.

    PNG
    media_image14.png
    906
    1051
    media_image14.png
    Greyscale

Wagner does not teach
each rib having at least a first torsion tube aperture and a second torsion tube aperture formed therein
at least two hollow torsion tubes each hollow torsion tube having a first end and a second end with the first end of each hollow torsion tube affixed to the crankcase housing first enclosing side and the second end of each hollow torsion tube affixed to the crankcase housing second enclosing side, the hollow torsion tubes positioned within the crankcase interior of the crankcase housing and between the crankcase axis and the upper surface, each hollow torsion tube intersecting a plurality of ribs, passing through a torsion tube aperture of each rib and affixed to at least a portion of the ribs through which the hollow tube passes.
Wagner does teach an additional torsion tube (58, [045-047, ex. Figs. 4-7) positioned between the two ends of the crankcase housing, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (62).
Plumb teaches
for a crankshaft powered machine,
at least two hollow torsion tubes (71, 71, 71, 71, Figs. 1, 3, 14, ex. p. 3, col. 1, lines 56-68).
Since both Wagner and Plumb references are directed to crankshaft powered machines with oil lubrication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rods of Wagner to be hollow torsion tubes as taught by Plumb in order to provide an adequate lubricating oil to the crank case (Plumb - p. 3, col. 1, lines 56-68). By making rods 42b of Wagner hollow for oil distribution/return the crankshaft and associated parts can be adequately lubricated. This can be achieved in conjunction with Wagner’s pump 62 already present to oil the crossheads. The remainder of the claim language is met once the modification takes place.
Regarding Claim 2,
wherein the hollow torsion tubes are positioned adjacent the crankshaft (ex. Figs. 2, 2a).
Regarding Claim 3,
wherein at least a portion of the hollow torsion tubes are positioned within the crankcase housing between the crankshaft and the upper surface (ex. Fig. 2a).
Regarding Claim 4,
wherein each hollow torsion tube is attached to the plurality of ribs (ex. Fig. 2).
Regarding Claim 5,
wherein each hollow torsion tube is welded to a plurality of ribs (ex. [037]).
Regarding Claim 6, 
further comprising an additional torsion tube (Wagner - 42b, as modified above) within the crankcase interior and extending between the first end and the second end adjacent the base, the additional torsion tube being an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (Wagner - 62).
Regarding Claim 7,
further comprising a plurality of piston arms (34) spaced apart from one another along the crankshaft; and a corresponding plurality of crossheads (36); wherein each piston arm pivotally coupled to the crankshaft at a first end of piston arm, and each piston arm pivotally coupled to a crosshead at a second end of the piston arm, each crosshead reciprocal along a crosshead axis (Figs. 1 and 2).
Regarding Claim 8, Wagner teaches
A hydraulic fracturing pump of a hydraulic fracturing pump, the hydraulic fracturing pump comprising: 
a crankcase housing (with 14, each end 42a, 50, 52, annotated below, Figs. 1-7) having a first enclosing side at a first end of the crankcase housing (towards one of end 42a) and a second enclosing side at a second end of the crankcase housing (towards other one of 42a), an upper surface (ex. top of Fig. 1) extending between the first and second sides and a base (ex. bottom of Fig. 1; alternatively attached to 68) thereby defining a crankcase interior, the crankcase housing formed along a crankcase axis (for 26) extending between the two ends, the crankcase housing further having a plurality of crosshead apertures (40) formed in the crankcase housing, each crosshead aperture formed about a crosshead axis that is generally perpendicular to the crankcase axis; 
a plurality of ribs (interior ribs 42a between ends 42a, example annotation earlier in this office action) within the crankcase housing between the two ends and spaced apart from the first enclosing side and second enclosing side of the crankcase housing, each rib generally perpendicular to the crankcase axis and parallel with the crosshead axis, each rib having at least a first rod aperture (43, ex. Fig. 2a) formed therein and each rib further having a crankshaft aperture (43a) formed therein, each crankshaft aperture generally coaxially with the crankcase axis; 
one or more rods (42b), each rod having a first end and a second end with the first end of each rod affixed to the crankcase housing first enclosing side and the second end of each rod affixed to the crankcase housing second enclosing side, the rods positioned within the crankcase interior and between the two ends of the crankcase housing and between the crankcase axis and the upper surface of the crankcase housing, each rod intersecting a plurality of ribs, passing through a torsion tube aperture of each rib (ex. Fig. 2), wherein each rod is affixed to each of the plurality of ribs; and 
an additional torsion tube (58, [045-047], ex. Figs. 4-7) having a first end and a second end with the first end of the additional torsion tube affixed to the first enclosing side of the crankcase housing and second end of the additional torsion tube affixed to the second enclosing side of the crankcase housing, the additional torsion tube positioned between the two ends of the crankcase housing, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures (64) formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (62).

    PNG
    media_image14.png
    906
    1051
    media_image14.png
    Greyscale

Wagner does not teach
each rib having at least a first torsion tube aperture formed therein,
one or more hollow torsion tubes, each hollow torsion tube having a first end and a second end with the first end of each hollow torsion tube affixed to the crankcase housing first enclosing side and the second end affixed to the crankcase housing second enclosing side, the hollow torsion tubes positioned within the crankcase interior and between the two ends of the crankcase housing and between the crankcase axis and the upper surface of the crankcase housing, each hollow torsion tube intersecting a plurality of ribs, passing through a torsion tube aperture of each rib, wherein each hollow torsion tube is affixed to each of the plurality of ribs; and 
the additional torsion tube positioned within the crankcase interior defined between the two ends of the crankcase housing.
Plumb teaches
for a crankshaft powered machine,
at least two hollow torsion tubes (71, 71, 71, 71, Figs. 1, 3, 14, ex. p. 3, col. 1, lines 56-68).
Since both Wagner and Plumb references are directed to crankshaft powered machines with oil lubrication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rods of Wagner to be hollow torsion tubes as taught by Plumb in order to provide an adequate lubricating oil to the crank case (Plumb - p. 3, col. 1, lines 56-68). By making rods 42b of Wagner hollow for oil distribution/return the crankshaft and associated parts can be adequately lubricated. This can be achieved in conjunction with Wagner’s pump 62 already present to oil the crossheads. The remainder of the claim language is met once the modification takes place.
Regarding Claim 9,
wherein the one or more hollow torsion tubes comprises a plurality of hollow torsion tubes (Wagner 42b, as modified above) positioned within the crankcase interior between the two ends of the crankcase housing, each of the plurality of hollow torsion tubes extending from the first enclosing side to the second enclosing side.
Regarding Claim 10,
wherein each of the plurality of hollow torsion tubes has a circular cross-section (Wagner 42b, as modified above).
Regarding Claim 11,
further comprising a crankshaft (26) extending within the crankcase interior defined between the two ends of the crankcase housing along the crankcase axis; a plurality of piston arms (34) spaced apart from one another along the crankshaft; and a corresponding plurality of crossheads (36); a crosshead extension rod (with 38) fastened to each crosshead and extending through a crosshead aperture; wherein each piston arm pivotally coupled to the crankshaft at a first end of piston arm, and each piston arm pivotally coupled to a crosshead at a second end of the piston arm, each crosshead reciprocal along a crosshead axis (Figs. 1, 2).
Regarding Claim 12,
wherein the crosshead aperture is formed in a rod seal plate (as annotated below) adjacent the crosshead.

    PNG
    media_image18.png
    734
    387
    media_image18.png
    Greyscale


Regarding Claim 13, Wagner teaches
A hydraulic fracturing pump comprising: 
a crankcase housing (with 14, each end 42a, 50, 52, annotated below, Figs. 1-7) having a first enclosing side at a first end of the crankcase housing (towards one of end 42a) and a second enclosing side at a second end of the crankcase housing (towards other one of 42a), an upper surface (ex. top of Fig. 1) extending between the first and second enclosing sides and a base (ex. bottom of Fig. 1; alternatively attached to 68), wherein the first enclosing side and the second enclosing side are each generally perpendicular to the crankcase axis and each enclosing side has at least a first rod aperture and a second rod aperture formed therein, the crankcase housing formed along a crankcase axis extending between the two ends, the crankcase housing further having a crosshead aperture (with 40) formed in the crankcase housing, the crosshead aperture formed about a crosshead axis that is generally perpendicular to the crankcase axis; 
a plurality of ribs (42a) within the crankcase housing between the two ends, each rib generally perpendicular to the crankcase axis and each rib having at least a first rod aperture (43, ex. Fig. 2) and a second rod aperture (43) formed therein and further having a crankshaft aperture (43a) formed therein, each crankshaft aperture generally coaxially with the crankcase axis; 
a crankshaft (26) extending along the crankcase axis; 
a piston arm (34) pivotally coupled to the crankshaft at a first end of piston arm, the piston arm pivotally coupled to a crosshead (36) at a second end of the piston arm, the crosshead reciprocal along the crosshead axis; 
at least two rods (42b) each rod having a first end and a second end with the first end affixed to and extending from an aperture in the crankcase housing first enclosing side and the second end affixed to and extending from an aperture in the crankcase housing second enclosing side, the rods positioned between the two ends of the crankcase housing and between the crankcase axis and the upper surface, each rod intersecting a plurality of ribs, passing through a rod aperture of each rib (ex. Fig. 2), wherein each rod is attached to each of the plurality of ribs; and 
an additional hollow torsion tube (58, [045-047], ex. Figs. 4-7) having a first end and a second end with the first end affixed to and extending from the first enclosing side and second end affixed to and extending from the second enclosing side, the additional torsion tube between the first enclosing side and the enclosing second side of the crankcase housing and substantially parallel with the crankcase axis, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures (64) formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (62).

    PNG
    media_image14.png
    906
    1051
    media_image14.png
    Greyscale


Wagner does not teach
each enclosing side has at least a first torsion tube aperture and a second torsion tube aperture formed therein,
each rib generally perpendicular to the crankcase axis and each rib having at least a first torsion tube aperture and a second torsion tube aperture formed therein
at least two hollow torsion tubes, each torsion tube having a first end and a second end with the first enclosing end affixed to and extending from an aperture in the crankcase housing first side and the second end affixed to and extending from an aperture in the crankcase housing second enclosing side, the hollow torsion tubes positioned between the two ends of the crankcase housing and between the crankcase axis and the upper surface, each torsion tube intersecting a plurality of ribs, passing through a torsion tube aperture of each rib, wherein each torsion tube is attached to each of the plurality of ribs; and
an additional hollow torsion tube having a first end and a second end with the first end affixed to and extending from an aperture in the first enclosing side and second end affixed to and extending from an aperture in the second enclosing side, the additional torsion tube positioned within the crankcase interior between the first enclosing side and the second enclosing side of the crankcase housing and substantially parallel with the crankcase axis, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source. 
Plumb teaches
for a crankshaft powered machine,
at least two hollow torsion tubes (71, 71, 71, 71, Figs. 1, 3, 14, ex. p. 3, col. 1, lines 56-68).
Since both Wagner and Plumb references are directed to crankshaft powered machines with oil lubrication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rods of Wagner to be hollow torsion tubes as taught by Plumb in order to provide an adequate lubricating oil to the crank case (Plumb - p. 3, col. 1, lines 56-68). By making rods 42b of Wagner hollow for oil distribution/return the crankshaft and associated parts can be adequately lubricated. This can be achieved in conjunction with Wagner’s pump 62 already present to oil the crossheads. The remainder of the claim language is met once the modification takes place.
Regarding Claim 14,
wherein the at least two hollow torsion tubes (Wagner 42b as modified above) comprise a plurality of hollow torsion tubes (Wagner 42b as modified above) positioned within the crankcase interior between the two ends of the crankcase housing, each of the plurality of hollow torsion tubes extending from the first enclosing side to the second enclosing side of the crankcase housing and passing through a plurality of ribs and each of the plurality of hollow torsion tubes welded ([037]) to the plurality of ribs through which the torsion tube passes.
Regarding Claim 15,
wherein the crosshead aperture is formed in a rod seal plate (as annotated below) adjacent the crosshead.

    PNG
    media_image18.png
    734
    387
    media_image18.png
    Greyscale

Regarding Claim 16,
wherein the first enclosing side and the second enclosing side are each generally perpendicular to the crankcase axis and each enclosing side has at least a first torsion tube aperture (one of 43 in either one of end 42a) and a second torsion tube aperture (another of 43 in one of end 42a) formed in each enclosing side, wherein one of the at least two torsion tubes extends from each aperture.
Regarding Claim 17, 
wherein each of the first end and second end of each of the at least two hollow torsion tubes is welded (ex. [037]) to an enclosing side of the crankcase housing.
Regarding Claim 18,
wherein the first end of each of the one or more hollow torsion tubes is welded (ex. [037]) to the first enclosing side of the crankcase housing and second end of each of the one or more hollow torsion tubes is welded (ex. [037]) to the second enclosing side of the crankcase housing. 
Regarding Claim 19, 
wherein the one or more hollow torsion tubes (42b as modified) comprises a plurality of hollow torsion tubes positioned within the crankcase interior, each of the plurality of hollow torsion tubes extending from the first enclosing side to the second enclosing side (ex. Fig. 2), the hydraulic fracturing pump further comprising a plurality of apertures (43) formed in each enclosing side of the crankcase and corresponding to the plurality of hollow torsion tubes, wherein each of the plurality of hollow torsion tubes extends from a separate one of the plurality of apertures in the first enclosing side to a separate one of the plurality of apertures in the second enclosing side (ex. Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745   

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745